                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                           )
                                                      )
                                Plaintiff,            )
                                                      )
                        v.                            )            No. 1:21-cr-00090-JMS-MJD
                                                      )
  DAVID TAYLOR (01),                                  )
                                                      )
                                Defendant.            )
                                                      )

                                             ORDER


        This matter is before the Court upon Defendant's Motion to continue the pretrial

conference and trial date presently set in this cause, and the Court, being duly advised, now finds

the Motion is well taken, and that the Motion should be GRANTED for the reasons set forth in

Defendant's Motion [24]. The Court notes that the Government does not object.

        The Court finds further that the ends of justice served by the continuance outweigh the best

interests of the public and Defendant to a speedy trial.

        The delay attributable to the changed trial date shall be excludable from the computations

of time pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. §3161. The interests of

justice as stated in the motion for continuance are best served by the delay so that both the accused

and the government can adequately prepare for and receive a fair trial, and/or attempt an agreed

resolution of the case, and those interests outweigh the interests of the public and the defendant in

a speedy trial in this case.
       IT IS THEREFORE ORDERED that the May 14, 2021 final pretrial conference and the

May 24, 2021 trial dates are vacated. The final pretrial conference shall be rescheduled to

commence on November 22, 2021 at 9:00 a.m. and the jury trial date to be rescheduled to

commence on December 6, 2021 at 9:00 a.m. in Room 202, United States Courthouse, 46 E. Ohio

Street, Indianapolis, Indiana.




             Date: 4/16/2021




Distribution:

Joseph Martin Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

Kelsey Massa
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kelsey.massa@usdoj.gov
